DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants claims filed 4/6/2020 and arguments filed 2/23/2022 are continuing to be acknowledged by the examiner.
Claims 1-9 and 11-15 remain acknowledged.
Claims 1-9 and 11-15 remain examined.

Response to Arguments
Applicant’s arguments filed 2/23/2022 to claim 1-9 and 11-15 filed on 4/6/2020 are acknowledged and are further addressed below. Examiner maintains the previous rejection filed 11/26/2021.
Applicant’s arguments that it is clear from the teaching of Becker, that the different pressure ranges for the ankle and the calf must be selected according to each other; they cannot be selected independently from each other is acknowledged by the examiner but is not persuasive. Examiner notes in the rejection of claim 1 of the previous rejection that Becker further teaches/ contemplates that a single orthosis in at least paragraphs [0052]-[0057], that a single orthosis has different mmHg based on the patients’ needs/ailments and in at least paragraphs [0047] and [0049] that these different mmHg can be varied throughout the regions of the orthosis so long as the pressure profile of the compression orthosis has lesser compression at the ankle and greatest compression at the calf ([0015], [0010]-[0012], and [0044]). Examiner is only taking the pressure profile of Becker. Examiner is then taking and using the further teachings of Becker with routine optimization to teach the obviousness of the instant claims as noted in detail in the rejection to claim 1 of the previous rejection.

Applicant’s arguments that the teaching of Becker is thus wholly incompatible with and in fact teaches directly away from claim 1 is acknowledged but is not persuasive. Again, examiner is using the teaching/ contemplations of Becker when they disclose that a single orthosis in at least paragraphs [0052]-[0057] is capable of having different mmHg based on the patients’ needs/ailments as the basis of the teaching, not the specific pressures and ratios that are being argued. Examiner is taking the general concept of the pressure profile disclosed by Becker and is then taking the teachings/contemplations mentioned in Becker with routine optimization in order to come to the conclusion of obviousness.  

Applicant’s arguments that Becker provides no reason or rationale for one of ordinary skill in the art to somehow adjust the individual pressure ranges, and the combined pressure profile, so as to achieve the claimed pressure profile with any reasonable expectation of success; and that Becker simply provides no motivation to so drastically adjust its disclosed pressure profile to provide the claimed invention while still achieving its own objectives is acknowledged by the examiner but is not persuasive. Examiner’s previous rejection of claim 1 is proper and clearly provides the reason and rationale as to how the examiner arrived to the conclusion of obviousness of the instant claims. 
Regarding claim 1, Becker discloses an elastic venous compression orthosis (Fig. 1, Abstract and [0025],[0028]), which is knitted ([0026], title of invention) and has a shape of a deformable sheath (Abstract, [0001]-[0002]), and which is capable of being used in cases of vein disorders of a lower limb of a patient ([0001]), said lower limb having an ankle, a calf, and a thigh ([0001]-[0002]), said orthosis having an ankle part for enclosing the ankle (Abstract, [0045], [0031], and b, see Fig 1) and a calf part (Fig 1) for enclosing the calf (Abstract, [0045]-[0046], [0034], and RC, see Fig 1), said orthosis having a textile pressure profile such that: 
a lesser textile pressure measured at the ankle ([0047],[0049], and [0052]-[0057]), and a greater textile pressure measured at a point of greater circumference of the calf ([0047],[0049], and [0052]-[0057]) (the invention of Becker has a pressure profile such that the greatest amount of pressure is exerted at the calf region of the orthosis according to the Hohenstein model, see Fig 1, and that the pressure profile is different than previous pressure profiles of prior art orthosis that had the highest pressure at the ankle and gradually decreasing up the leg, [0015] and [0010]-[0012]. The pressure profile of Becker comprises a novel pressure profile that begins by being progressive up to the calf and the digressive above the calf and going towards the knee [0044]), the textile pressure being a pressure as defined in the standard NF G30102 (Fig 1 and [0031],[0039]-[0041]; standard NFG30102 is part of the French standards (A.F.N.O.R.) that uses the Hohenstein model).
Becker does not explicitly disclose the specific pressure ranges measured at the ankle being less than 7mmHg and Becker does not explicitly disclose the specific pressure ranges measured at a point of greater circumference of the calf being less than 35 mmHg and greater than 28 mmHg.
However Becker further teaches/ contemplates that a single orthosis in at least paragraphs [0052]-[0057], that a single orthosis has different mmHg based on the patients’ needs/ailments and in at least paragraphs [0047] and [0049] that these different mmHg can be varied throughout the regions of the orthosis so long as the pressure profile of the compression orthosis has lesser compression at the ankle and greatest compression at the calf ([0015], [0010]-[0012], and [0044]). Examiner further notes that the pressure ranges of Becker at these locations are very close to or in other cases overlap with the pressure ranges claimed by the applicant. With this being said, the examiner contends that it would be obvious to one of ordinary skill in the art of compression orthosis manufacturing to be able to produce an orthosis having a lower mmHg at the ankle and having a higher mmHg at the calf through routine optimization such as a mmHg less than 7mmHg at the ankle and a mmHg less than 35mmHg and greater than 28mmHg at the point of greatest circumference of the calf in order to better accommodate and customize treatment for the patient’s specific needs/ ailments ([0047],[0049], and [0052]-[0057]). According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, it would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the pressures at the ankle and calf regions of the orthosis to be less than 7mmHg and to be less than35mmHg and greater than 28mmHg respectfully.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal range of pressures at the regions along the compression orthosis depending on the patient’s specific needs/ ailments.  It should be noted that that there is no evidence presented in the specification or by applicant that the pressures of the orthosis recited in the instant claims are critical and thus, unexpected.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.
In summary, Examiner is only taking the concept of the pressure profile disclosed by Becker (specifically, a pressure profile that begins by being progressive up to the calf and the digressive above the calf and going towards the knee [0044]) and then providing reasoning and rationale as to why the examiner is arriving at the conclusion (in regards to the instant claims) that one of ordinary skill in the art would be able to take the teachings/contemplations of Becker with routine optimization ([0047], [0049], and [0052]-[0057]) would be able to come to the disclosed invention. Examiner also notes that there is further weight to the examiner’s interpretation of the instant claims as examiner notes that there is no evidence presented in the specification or by applicant that the pressures of the orthosis recited in the instant claims are critical and thus, unexpected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.  (US Patent Application Publication No. 2009/0240279 A1), hereinafter Becker. 

Regarding claim 1, Becker discloses an elastic venous compression orthosis (Fig. 1, Abstract and [0025],[0028]), which is knitted ([0026], title of invention) and has a shape of a deformable sheath (Abstract, [0001]-[0002]), and which is capable of being used in cases of vein disorders of a lower limb of a patient ([0001]), said lower limb having an ankle, a calf, and a thigh ([0001]-[0002]), said orthosis having an ankle part for enclosing the ankle (Abstract, [0045], [0031], and b, see Fig 1) and a calf part (Fig 1) for enclosing the calf (Abstract, [0045]-[0046], [0034], and RC, see Fig 1), said orthosis having a textile pressure profile such that:
a lesser textile pressure measured at the ankle ([0047],[0049], and [0052]-[0057]), and a greater textile pressure measured at a point of greater circumference of the calf ([0047],[0049], and [0052]-[0057]) (the invention of Becker has a pressure profile such that the greatest amount of pressure is exerted at the calf region of the orthosis according to the Hohenstein model, see Fig 1, and that the pressure profile is different than previous pressure profiles of prior art orthosis that had the highest pressure at the ankle and gradually decreasing up the leg, [0015] and [0010]-[0012]. The pressure profile of Becker comprises a novel pressure profile that begins by being progressive up to the calf and the digressive above the calf and going towards the knee [0044]), the textile pressure being a pressure as defined in the standard NF G30102 (Fig 1 and [0031],[0039]-[0041]; standard NFG30102 is part of the French standards (A.F.N.O.R.) that uses the Hohenstein model).
Becker does not explicitly disclose the specific pressure ranges measured at the ankle being less than 7mmHg and Becker does not explicitly disclose the specific pressure ranges measured at a point of greater circumference of the calf being less than 35 mmHg and greater than 28 mmHg.
However Becker further teaches/ contemplates that a single orthosis in at least paragraphs [0052]-[0057], that a single orthosis has different mmHg based on the patients’ needs/ailments and in at least paragraphs [0047] and [0049] that these different mmHg can be varied throughout the regions of the orthosis so long as the pressure profile of the compression orthosis has lesser compression at the ankle and greatest compression at the calf ([0015], [0010]-[0012], and [0044]). Examiner further notes that the pressure ranges of Becker at these locations are very close to or in other cases overlap with the pressure ranges claimed by the applicant. With this being said, the examiner contends that it would be obvious to one of ordinary skill in the art of compression orthosis manufacturing to be able to produce an orthosis having a lower mmHg at the ankle and having a higher mmHg at the calf through routine optimization such as a mmHg less than 7mmHg at the ankle and a mmHg less than 35mmHg and greater than 28mmHg at the point of greatest circumference of the calf in order to better accommodate and customize treatment for the patient’s specific needs/ ailments ([0047],[0049], and [0052]-[0057]). According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, it would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the pressures at the ankle and calf regions of the orthosis to be less than 7mmHg and to be less than35mmHg and greater than 28mmHg respectfully.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal range of pressures at the regions along the compression orthosis depending on the patient’s specific needs/ ailments.  It should be noted that that there is no evidence presented in the specification or by applicant that the pressures of the orthosis recited in the instant claims are critical and thus, unexpected.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.

Regarding claim 2, the modified Becker discloses the orthosis according to claim 1.
The modified Becker further discloses, in which: - the textile pressure measured at the point of greater circumference of the calf is less than 33 mmHg ([0053],[0034], see Fig 1).

Regarding claim 4, the modified Becker discloses of an orthosis according to claim 1. 
The modified Becker further discloses in which: the textile pressure measured at the ankle is greater than 3 mmHg ([0051]).

Regarding claim 5, the modified Becker discloses the orthosis according to claim 1. 
The modified Becker further discloses wherein said orthosis having a thigh part for enclosing the thigh ([0025] and [0028], the orthosis of Becker is contemplated as being a tights type and is thus considered as having a thigh part for enclosing the thigh) and a thigh portion comprising a middle and a top ([0025] and [0028] the orthosis of Becker is contemplated as being a tights type and is thus considered as having a thigh portion comprising a top such as the region relative to the upper portion of the thigh and a middle such as the region relative to the middle of the thigh), said orthosis having a pressure profile (the invention of Becker has a pressure profile such that the greatest amount of pressure is exerted at the calf region of the orthosis according to the Hohenstein model, see Fig 1, and that the pressure profile is different than previous pressure profiles of prior art orthosis that had the highest pressure at the ankle and gradually decreasing up the leg, [0015] and [0010]-[0012]. The pressure profile of Becker comprises a novel pressure profile that begins by being progressive up to the calf and the digressive above the calf and going towards the knee [0044]) such that: a textile pressure measured at the middle of the thigh ([0025],[0028] and [0044], the thigh portion of Becker is capable of having a textile pressure measured at the middle of the thigh according to the pressure profile disclosed by Becker).
The modified Becker does not explicitly disclose wherein the textile pressure measured at the middle of the thigh is less than 10 mmHg.
However the examiner contends that one of ordinary skill in the art would be capable of using the teachings of Becker to produce an orthosis having a textile pressure measured at the middle of the thigh to be less than 10mmHg through routine optimization since the pressure values do not go against the teaching of Becker’s novel pressure profile [0044] by being lesser than the pressure measured at the calf and similar to the pressure at the ankle in order to better accommodate and customize treatment for the patient’s specific needs/ ailments ([0047],[0049], and [0052]-[0057]). According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, it would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the pressures of the orthosis at the region relative to the middle of the thigh to be less than 10mmHg.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal range of pressures at the thigh region along the compression orthosis depending on the patient’s specific needs/ ailments.  It should be noted that that there is no evidence presented in the specification or by applicant that the pressures of the orthosis recited in the instant claims are critical and thus, unexpected. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.

Regarding clam 8, the modified Becker discloses the orthosis according to claim 1.
The modified does not explicitly disclose in which the mesh height of the ankle part is greater than the mesh height of the calf part.
However because the modified Becker discloses the pressure values and analogous pressure profile for the calf and ankle of claim 1 (see rejection to claim 1 above), the examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see that the invention of the modified Becker would similarly result in an orthosis having a mesh height of the ankle part being greater than the mesh height of the calf part for purposes of improving the efficiency of the muscolo-aponeurotic pump of the calf [0012] and to provide better accommodation and customization of treatment for the patient’s specific needs/ ailments ([0047],[0049], and [0052]-[0057]).

Regarding claim 9, the modified Becker disclose the orthosis according to claim 1.
The modified Becker further discloses wherein said orthosis selected from the group consisting of a half-hose, a thigh stocking, and tights ([0025],[0028],[0002];Becker contemplates the orthosis being capable of consisting of a half-hose, a thigh stocking, and tights). 

Regarding claim 11, the modified Becker disclose the orthosis according to claim 8.
The modified Becker does not explicitly disclose wherein the mesh height progressively increases from the calf part to the ankle part.
However because the modified Becker discloses the pressure values and analogous pressure profile for the calf and ankle of claim 1 (see rejection to claim 1 above), the examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see that the invention of the modified Becker would similarly result in an orthosis wherein the mesh height progressively increases from the calf part to the ankle part for purposes of improving the efficiency of the muscolo-aponeurotic pump of the calf [0012] and to provide better accommodation and customization of treatment for the patient’s specific needs/ ailments ([0047],[0049], and [0052]-[0057]).

Regarding claim 12, the modified Becker disclose the orthosis according to claim 8.
The modified Becker does not explicitly disclose wherein the mesh height of the calf part is greater than 400 and the mesh height of the ankle part is greater than 700.
However because the modified Becker discloses the pressure values and analogous pressure profile for the calf and ankle of claim 1 (see rejection to claim 1 above), the examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see that the invention of the modified Becker would similarly result in an orthosis having the mesh height of the calf part greater than 400 and the mesh height of the ankle part greater than 700 for purposes of improving the efficiency of the muscolo-aponeurotic pump of the calf [0012] and to provide better accommodation and customization of treatment for the patient’s specific needs/ ailments ([0047],[0049], and [0052]-[0057]).

Regarding claim 13, the modified Becker disclose the orthosis according to claim 1. 
The modified Becker further discloses wherein all parts of the orthosis are compressive (see Abstract).

Regarding claim 14, the modified Becker disclose the orthosis according to claim 1.
The modified Becker further discloses wherein the orthosis is configured for therapeutic treatment of chronic disorders of veins ([0010], abstract, title of the invention).

Regarding claim 15, the modified Becker disclose the orthosis according to claim 14.
Although Becker discloses wherein the orthosis is configured for therapeutic treatment of venous insufficiency ([0010], abstract), the modified Becker does not explicitly disclose it being below or equal to CEAP classification C3.
However because the modified Becker discloses the pressure values and analogous pressure profile for the calf and ankle of claim 1 (see rejection to claim 1 above), the examiner contends that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to see that the invention of the modified Becker would similarly result in an orthosis configured for therapeutic treatment of venous insufficiency being below or equal to CEAP classification C3 for purposes of improving the efficiency of the muscolo-aponeurotic pump of the calf [0012],[0005] and to provide better accommodation and customization of treatment for the patient’s specific needs/ ailments ([0047],[0049], and [0052]-[0057]).

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al.  (US Patent Application Publication No. 2009/0240279 A1), hereinafter Becker, in view Grosjean et al. (US Patent No. 7,169,122 B2), hereinafter Grosjean.

Regarding claim 3, the modified Becker discloses the orthosis according to claim 1.
As combined, the modified Becker further discloses, in which: - the textile pressure measured at the point of greater circumference of the calf is less than 33 mmHg ([0053],[0034], see Fig 1).
As combined, although the modified Becker contemplates in at least paragraph [0048], having a pressure measured in a range that is close to that of a non-medical textile for the purpose of merely holding the orthosis in place, the modified Becker does not explicitly disclose having a pressure measured at the ankle of less than 5mmHg.
Creating a textile pressure at the ankle that is less than 5mmHg however is well known in the art as evident by Grosjean that pressure ranges of non-medical textiles like that of a typical fashion stockings exert pressures between 1-4 mmHg at the ankle (Col 1, lines 25-27). As a result, having a non-medical textile pressure measured at the ankle that is less than 5mmHg would be a parameter well known in the art of manufacturing compressive orthoses of lower limbs for the purpose of eliciting the same results of merely holding the orthosis in place.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the orthosis disclosed the modified Becker have the textile pressure measured at the ankle be less than 5mmHg as taught by Grosjean in order to elicit the same results of being capable of holding the orthosis in place when in use (Col 1, lines 25-27). 

	Regarding claim 6, the modified Becker disclose the orthosis according to claim 5. 
As combined, although the modified Becker discloses having a textile pressure measured at the middle of the thigh (see rejection of claim 5), and that the textile pressure is less than the textile pressure measured at the calf according to the pressure profile ([0044]), the modified Becker does not explicitly disclose the pressure measured at the middle of the thigh being less than 5mmHg.
Creating a textile pressure at the middle of the thigh that is less than 5mmHg however is well known in the art as evident by Grosjean. Grosjean teaches of being able to produce a textile pressure at the middle of the thigh that is less than 5mmHg by adjusting various machine parameters and practices for purpose of being able to make fine adjustment when producing an orthosis (Col 4, lines 56-58, Col 5, lines 10-16, and Col 2, lines 24-28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the orthosis disclosed by the modified Becker have the textile pressure measured at the middle of the thigh be less than 5mmHg as taught by Grosjean in order to elicit the same results of being capable of holding the orthosis in place when in use (Col 1, lines 37-48).
	
	Regarding claim 7, the modified Becker in further view of Grosjean disclose the orthosis according to claim 6. 
As combined, Grosjean further discloses wherein the textile pressure measured at the middle of the thigh is less than 3 mmHg (Col 4, lines 56-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011/143489 A2, US 2014/0058311 A1, US 4,502,301, WIPO 2011/143489 A2, US 8,172,782, and US 6,216,495 B1 are considered pertinent to the applicant’s invention because they relate to an analogous compression orthosis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                  


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786